Citation Nr: 0929591	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted entitlement to service 
connection for PTSD, assigning a 30 percent rating, effective 
from December 2005.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.


FINDING OF FACT

On April 29, 2009, the Board received notification from the 
Veteran's representative that the Veteran died in January 
2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1302 (2008); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


